The Attorney              General of Texas
                                         December     13,    1978

JOHN L. HILL
Attorney General


                   Honorable Wm. J. Renardino                       Opinion No. II- 12 8 0
                   Montgomery County Attorney
                   126 Courthouse                                   Re: Whether     a county     has.
                   Conroe, Texas 77301                              authority to make expenditures
                                                                    for     purpose of  controlling
                                                                    hydrilla.

                   Dear Mr. Benardino:

                         You have requested our opinion regarding the authority of Montgomery
                   County to make expenditures for the purpose of controlling hydrilla on Lake
                   Conroe.

                         Hydrilla, which has been described as a “noxious aquatic weed,”
                   presently infests approximately 6,000 acres of Lake Conroe, more than 25
                   percent of its surface, and is spreading rapidly. The Texas Parks and Wildlife
                   Department, which is by statute authorized to %ontract or use the services
                   of department personnel for the eradication of noxious vegetation from the
                   waters of this state,” has agreed to furnish the manpower and facilities to
                   treat the infestation.  Parks and Wildlife Code, S 12.010. The Commissioners
                   Court of Montgomery County proposes to contribute a portion of the cost of
                   chemicals. You ask whether it is empowered to do so.

                          It Is, of course, well established that a county has only those powers
                   which have been specifically conferred upon it by the Constitution or by
                   statute, or which may be necessarily implied therefrom. Canales v. L
                   214 S.W.2d 451, 453 (Tex. 1946); Anderson v. Wood, 152 S.W.2d 1064
                   1941). Lake Conroe, although located in Montgomery County, 19’u
                   control of the San Jacinto River Authority. See Acts 1967, 60th Leg., ch. 547,
                   at 1212-17. Although no statute authorizesa         county to control noxious
                   vegetation, article 44181, V.T.C.S., empowers the commissioners court of any
                   county

                              to appropriate and expend money from the general
                              revenues of its county for and in behalf of public
                              health and sanitation within its county.

                   It has been suggested that severe hydrilla infestations pose a haxard to boats,
                   water skiers and swimmers. If the commissioners court factually determines




                                                 p.   SO58
Honorable Wm. J. Benardino     -   Page 2     (H-1280)



that the presence of hydrilla over a significant area within the boundaries of
Montgomery County constitutes a threat to “public health and sanitation,” we
believe it may contribute funds to its eradication.    Resolution of the facts is, of
course, within the commissioners court’s jurisdiction and cannot be addressed in the
Attorney General’s opinion process.

                                   SUMMARY

           The Commissioners      Court ‘of Montgomery County may
           contribute funds to the control and eradication of hydrilla on
           Lake Conroe if it determines that its presence within the
           boundaries of the county constitutes      a threat to public
           health and sanitation within the meaning of article 44181,
           V.T.C.S.




‘APPROVEDi




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee




                                      p.    5059